Citation Nr: 0203703	
Decision Date: 04/23/02    Archive Date: 05/02/02

DOCKET NO.  94-47 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from July 1951 to 
July 1955.  

When this matter was last before the Board of Veterans' 
Appeals in April 1999, it was remanded to the Department of 
Veterans Affairs (VA), Oakland, California, Regional Office 
(RO) for additional development.  The veteran relocated to 
Oregon during the pendency of this appeal, and his claim is 
now under the jurisdiction of the Portland RO.  Following the 
completion of that development, the case was returned to the 
Board and is now ready for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran is not a veteran of combat.

3.  Diagnoses of post-traumatic stress disorder are based 
upon unsubstantiated stressors.


CONCLUSION OF LAW

Post-traumatic stress disorder was neither incurred in nor 
aggravated by service, and the veteran is not entitled to 
service connection for post-traumatic stress disorder.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304(f) (2001)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Considerations

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled and whether 
the appellant is prejudiced by the Board's consideration of 
this issue in the first instance.

VCAA redefines the obligations of VA with respect to notice 
and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).

First, there is no issue as to substantial completeness of 
the application.  38 U.S.C.A. § 5102 (West Supp. 2001).  The 
claim is for entitlement to service connection.  The veteran 
filed an initial claim in January 1993.  The RO responded to 
that application by requesting further details regarding his 
claim, and has continued to request additional information on 
an ongoing basis.  The veteran has provided the requested 
information to date.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  At the time 
that the veteran filed his claim in 1993, he identified a 
private medical provider as a source of records of pertinent 
treatment.  He subsequently identified other medical 
providers as sources of records of pertinent treatment.  He 
was advised of the type of evidence lacking to demonstrate 
entitlement to service connection for post-traumatic stress 
disorder in the September 1993 rating decision; the November 
1994 statement of the case; the May 1995 supplemental 
statement of the case; the May 1996 remand from the Board; an 
October 1998 supplemental statement of the case; an April 
1999 remand from the Board; and the October 2001 supplemental 
statement of the case.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed. 

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's VA treatment 
records and private treatment records identified by the 
veteran.  The RO also obtained copies of the veteran's 
military personnel records.  The RO also made appropriate 
inquiries to the U.S. Armed Services Center for Research of 
Unit Records (formerly known as the U.S. Army & Joint 
Services Environmental Support Group) (USASCRUR) for 
information that might corroborate the veteran's alleged 
stressors.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.

Additionally, the veteran was afforded pertinent VA 
examinations for compensation purposes in January 1998 and 
October 2000.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  There is more than 
sufficient evidence of record to decide this claim properly 
and fairly.

The requirements of the VCAA have been substantially met by 
the RO, and thus VA has satisfied its duties to inform and 
assist the appellant in this case.  There is no prejudice to 
the veteran in the Board's consideration of the VCAA 
regulations in the first instance, as the regulation do not 
provide additional substantive rights than those provided by 
the VCAA.  Further development and further expending of VA's 
resources is not warranted.  


II.  Factual Background

The veteran's service records, including his DD Form 214, DD 
Form 30, Service Record, and DA Form 20, Soldier's 
Qualification Card, indicate that he served with the U.S. Air 
Force in Korea from August 1952 to June 1953.  During this 
tour, the veteran's principal duties were as an electrician 
with the Headquarters 1818th AACS Group and the 1973d AACS 
Mobile Command OL # 2.  He received the National Defense 
Service Medal, Korean Service Medal, the United Nations 
Service Medal, and the Republic of Korea Presidential Unit 
Citation in association with this service.  There is no 
record of medals or awards associated with combat.  

The veteran's service medical records are negative for 
complaints, treatment, or diagnoses of a psychiatric 
disorder.  Hospital records show that in September 1951, the 
veteran was hospitalized for complaints of pain in the 
abdomen.  An appendectomy was performed and an acutely 
inflamed appendix was removed.  Post-operatively, the veteran 
developed bronchopneumonia in the hospital.  Following 
satisfactory recovery from pneumonia, a large subcutaneous 
hematoma was evacuated from the appendectomy incision.  
Course following the second operation was uneventful and in 
14 days the incision was completely healed.  In October 1951, 
a hematoma of the abdominal wall was diagnosed.  On October 
23, 1951, the veteran underwent excision of an abdominal wall 
fistula.  Prior to the operation, the veteran was noted to 
have become hysterical.  The veteran continued to complain of 
pain.  Nurse's notes of October 25, 1951 noted the veteran to 
have been hysterical, crying out with pain.  On October 26, 
1951, an evacuation of a hematoma of the abdominal wall was 
performed.  Following the operation, the veteran was returned 
to the ward in good condition.  

Service records also show that the veteran was seen on 
February 2, 1955 because of psychic difficulties.  A 
neuropsychiatric specialist stated that the veteran's problem 
was one of immaturity.  The psychiatric and neurological 
evaluation of the veteran in July 1955 prior to his 
separation from service produced normal findings.  

Post-service VA medical records document that the veteran was 
hospitalized for 22 days in April 1974.  The report of that 
hospitalization noted that the veteran had a character 
disorder with severe problems of psychosexual adjustment, 
explosive personality and social personality with some forms 
of sexual deviation.  The resulting diagnosis was personality 
disorder, explosive.  

The veteran filed the current claim for service connection 
for post-traumatic stress disorder in January 1993.  He 
alleged that the stressful circumstances in service leading 
to his psychiatric disorder included being strafed by enemy 
aircraft while loading an oil truck; being fired upon while 
riding a jeep, and hitting two mines driving out of the area; 
and minding two generators used to guide jets, and being 
fired upon every night during the assignment.  

On April 13, 1993, the veteran was evaluated psychiatrically 
by the VA on a fee basis for post-traumatic stress disorder.  
In terms of history, the veteran stated that during service 
he was the subject of a court martial for being late for a 
transport to Korea.  He reported that the plane he was 
supposed to be on went down and was destroyed.  He stated 
that later he lost his best friend who took an assignment for 
him and was killed during the assignment. He stated that he 
had problems with nightmares ever since.  During the 
examination, the veteran was noted to quickly break down into 
tears when discussing things that had to do with war.  
Following examination, the diagnosis on Axis I was post-
traumatic stress disorder; rule out major depressive episode 
or single episode.  The diagnosis on Axis II was deferred.  
The examiner commented that based on the findings of the 
examination the veteran did have some symptoms consistent 
with post-traumatic stress disorder.  The examiner noted a 
strong emotional response that was believed to support the 
diagnosis particularly around survivor guilt and sadness 
about the war.  The examiner specifically noted that the 
veteran's claims file had not been received for review prior 
to the examination, but that an addendum would follow.  In an 
addendum dated May 18, 1993, the examiner stated that the 
veteran's claims file had been reviewed.  The examiner stated 
that while he had little doubt that the veteran has an Axis 
II disorder, as well, he did believe that the veteran would 
meet the criteria for major depression.  

In November 1994, the veteran was scheduled for another VA 
psychiatric examination for the specific purposes of 
obtaining a full description of the veteran's stressors and 
determining whether the veteran had post-traumatic stress 
disorder.  It was ordered that the veteran's claims file be 
reviewed prior to the examination.  The examination took 
place on December 12, 1994.  The report of the examination 
noted that the veteran wrote an extensive document describing 
his service in the military from basic training until the 
end.  The report summarized the veteran's reported history.  
Noted were several incidents in service including an episode 
where the veteran was hospitalized for a ruptured appendix, 
where an idea was conveyed to him that he was dying; a sea 
voyage to Korea when two other men shot each other; missing 
of a flight that ultimately crashed killing all aboard; being 
shot at by Koreans while in a small bunker operating some 
electronic equipment; having a friend killed who had taken 
his place at a duty assignment; and losing a romantic 
relationship after listening to his first sergeant.  

The examiner noted that reading through the veteran's claims 
file, there were a number of events reported by the veteran 
that could not be confirmed.  The  examiner also noted that 
he asked the veteran about post-traumatic stress disorder 
symptoms.  In response, the veteran was said to relate that 
he had blackouts and that he had periods of time that he 
could not account for.  He stated that he had trouble 
sleeping ever since he left service.  

Following examination, the examining psychiatrist provided a 
summary in which he first stated that the veteran was very 
difficult to evaluate.  It was noted that there was something 
odd about him that suggested a borderline personality or some 
type of personality disorder.  It was noted that it was 
difficult to verify a lot of the information that he 
provided.  The examiner stated that even assuming that the 
veteran's story about his service in the military is entirely 
accurate, the picture that the veteran presents is not 
suggestive of post-traumatic stress disorder.  In 
explanation, the examiner noted that the veteran did not have 
the tendency towards withdrawal from people, nor the intense 
anxiety, and did not appear to be still living the war or 
focused back into a combat time.  The examiner explained that 
it sounded as if the veteran was very young and immature and 
quite possibly dependent when he joined the Air Force and 
therefore, some of the events that occurred that were not 
perhaps routine but were not catastrophic either, may have 
had a very disturbing effect on him.  The diagnosis was 
dysthymic disorder, mild to moderate, now in remission.  The 
examiner concluded by stating that he doubted the diagnosis 
of post-traumatic stress disorder in the veteran's case, and 
even if there were adequate stressors, the clinical picture 
was not diagnostic.  

In January 1998, the veteran underwent a third VA psychiatric 
examination.  The report of that examination noted that the 
veteran's claims file was available for review by the 
examiner.  In terms of history, the veteran was noted to have 
been a very vague historian, claiming to have forgotten most 
of his life, dates of events and circumstances and details.  
He refused to answer questions but preferred to be allowed to 
tell his story in his own way.  The veteran described a 
troubled childhood dominated by an abusive father.  In terms 
of military history, the veteran described being harassed 
during training and attempting to get out on a Section 8 by 
pretending to have lost his memory.  He stated that he was 
sent to a mental ward and given shock therapy, but since this 
is not in his record no one has believed him.  He related a 
story in training when he was hit by a baseball, suffering a 
ruptured appendix and pneumonia, and almost died.  He 
described how he was transferred to Japan by boat and was 
abandoned by his unit, ending up in an Army unit.  He stated 
that he was riding with a soldier and their vehicle hit a 
mine and exploded killing the other soldier.  He somehow 
ended up in Korea.  When landing in Korea, he recalls that 
the runway was being strafed.  He observed soldiers crying 
and he felt numb as if it was a motion picture.  He reported 
that while in Korea he was to go on a weapons carrier but 
refused to go.  He said his best friend went in his place and 
was killed.  He reportedly started to cry at this point in 
the interview.  He stated that when he was reassigned to the 
States he started having nightmares about his experiences.  
He stated that he was sent to a Brooklyn Naval Hospital for a 
nervous breakdown.  

In terms of psychiatric history, the veteran outlined shock 
treatments he received in boot camp and the Naval 
hospitalization for a nervous breakdown.  He indicated that 
he had another nervous breakdown in 1972 or 1973.  He denied 
any psychiatric history since 1972, other than seeing a 
doctor in San Jose at the Vet services office who had said 
that he had post-traumatic stress disorder.  The examiner 
stated that a review of the veteran's psychiatric records 
from 1974, 1984, and evaluations for compensation indicated 
diagnoses of depression, or manic depression with personality 
disorder involving explosiveness, sexual inappropriateness 
with family and questionable molestation of one of his 
daughters.  They also indicated multiple hospitalization, 
including two suicide attempts.  The veteran denied all of 
this history.  

As part of the evaluation, the veteran completed a 
Mississippi Exposure to Combat Scale, an MMPI2 (Minnesota 
Multiphasic Personality Inventory-2) and an MCMI2 (Million 
Clinical Multiaxial Inventory-2).  The validity indicators on 
the MMPI2 and MCMI2 were said to have raised significant 
questions that the veteran overendorsed problems in multiple 
areas of psychological functioning.  The examiner stated that 
this type of response was typically seen in either someone 
who is decompensating at the present moment, or who is 
indicating for help, or trying to exaggerated symptoms in 
hopes of gain.  The examiner stated that the veteran's 
profile was highly suggestive of someone with a mixed 
psychiatric diagnosis involving paranoia and oddity of 
thought process, combined with personality characteristics 
suggestive of anti-social, self-focussed (narcissistic) and 
borderline characterological problems.  The veteran's 
Mississippi score of 117 was said to be at the border between 
scores obtained by "Keane's post-traumatic stress disorder 
combat veteran group and a comparison general psychiatric 
population group."  

Following mental status examination, the examiner's 
impression was that the veteran may well have developed 
psychiatric problems from his childhood that matured into a 
personality disorder over the years.  The examiner noted some 
possibility of a thought disorder.  The examiner stated 
further that unless the veteran's history of his time in 
service and stressors can be independently verified, his 
vagueness precludes presumption that he experienced trauma 
sufficient to warrant meeting criteria for stressor for post-
traumatic stress disorder.  The examiner stated that the 
veteran did not endorse current post-traumatic stress 
disorder symptomatology.  The diagnosis on Axis I was history 
of major depression, recurrent, with suicide attempts.  The 
diagnoses on Axis II was borderline personality disorder with 
narcissistic, antisocial and passive/aggressive tendencies.  
The veteran's Global Assessment of Functioning (GAF) assigned 
was 50.  

In May 1999, the veteran submitted a U.S. Department of 
Education Form 1172, Physician's Certification of Borrower's 
Total and Permanent Disability, dated May 10, 1999.  The 
certification referenced the veteran as the "Borrower" and 
was signed by a physician.  Under the category of diagnosis, 
it was written that the veteran "had myocardial infarction 
and post-traumatic stress disorder resulting in nervous 
breakdown.  He has had two subsequent MI's."  

Pursuant to the Board's April 1999 remand, the RO made a 
formal request to USASCRUR for verification of the veteran's 
claimed stressors.  In a September 2000, letter, USASCRUR 
responded to the RO's request.  The letter stated that 
although the veteran had provided numerous pages of 
information, it was inadequate to conduct PTSD research.  It 
was noted that in order to get the requested information the 
veteran would have had to provide his complete unit 
designation down to the lowest level, the incident and the 
date to within 30 days, the type and location, number an full 
names of casualties, aircraft unit designation, and other 
units involved.  

In July 2001, the RO directed a letter to the veteran 
detailing the information that USASCRUR needed in order to 
perform an additional search for verification of the 
veteran's claimed stressors.  The veteran was given 60 days 
to provide additional information but failed to respond to 
that request.  In October 2001, the RO directed a letter to 
the veteran reiterating the need for additional information 
and reminding the veteran that he had failed to respond to 
the July 2001 letter.   

In October 2000, the veteran underwent a fourth VA 
psychiatric examination.  The report of that examination 
noted that the veteran's claims file was available for review 
by the examiner.  In terms of history, the veteran described 
various incidents that have been set out in previous VA 
examination reports.  He also recalled an incident in Korea, 
when a soldier next to him had panicked and thought that the 
enemy was coming after them, and shot everywhere.  The 
veteran stated that the bullets came close to him.  

The examination report also provided a detailed review of the 
veteran's post-military history, his post-traumatic stress 
disorder symptoms, his mental health treatment, medications, 
and childhood history.  Following mental status examination, 
the examiner's impression was that the veteran did not meet 
the DSM-IV Diagnostic Criteria for post-traumatic stress 
disorder for several reasons.  The examiner explained that 
although the events in the military outlined by the veteran 
were personally very distressing for the veteran, the 
examiner did not think that they would meet Category A of 
DSM-IV Criteria.  The examiner noted that the veteran 
reported nightmares, but these were not about the specific 
traumatic events in the military.  The examiner explained 
that the "veteran denied intrusive memories other than being 
bothered when he is reminded by something (and about what he 
was extremely vague)."  The examiner noted that the veteran 
had stated that he had a flashback during the interview, but 
the examiner exclaimed that the veteran did not appear 
disoriented in any way.  The examiner concluded that because 
of the foregoing, the veteran's problems were most likely 
related to a personality disorder from his dysfunctional 
childhood.  The diagnosis on Axis I was "None."  The 
diagnosis on Axis II was "probable personality disorder."  
The GAF score assigned was 65.  

III. Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001).  

Prior to March 7, 1997, service connection for post-traumatic 
stress disorder required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptoms and the claimed in-service stressor.  
Effective on and after March 7, 1997, in order for a claim 
for service connection for post-traumatic stress disorder to 
be successful there must be (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2001); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).  

38 C.F.R. § 4.125(a) (2001) requires the diagnosis of a 
mental disorder to conform to the criteria in the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) 
(DSM-IV), or be returned by the rating agency to the examiner 
to substantiate the diagnosis. 

When a regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
as is the case here, the version more favorable to the 
veteran should apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  In this case, although it is clearly 
questionable as to whether the veteran has a confirmed 
diagnosis of post-traumatic stress disorder, the record 
includes two medical documents that contain the diagnosis.  
At least one of these records was based upon in-service 
stressors claimed by the veteran.  Therefore, the key 
consideration is whether the evidence of record verified the 
occurrence of the claimed in-service stressor that led to the 
diagnosis.  Thus, under both the old and versions of 38 
C.F.R. § 3.304(f), the record must include credible 
supporting evidence that the claimed in-service stressor 
actually occurred.

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the Court has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a post-traumatic stress 
disorder claim because he is entitled to have his lay 
statements as to his alleged stressors accepted, without 
corroboration, if he engaged in combat with the enemy and the 
stressors are related to the combat.  See Gaines v. West, 11 
Vet. App. 353 (1998).  The Court has held that:

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2001).

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" to mean that the appellant must have 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  The fact that the appellant served in a "combat area" 
or "combat zone" does not mean that he himself engaged in 
combat with the enemy.  Id.  Moreover, a general statement in 
the appellant's service personnel records that he 
participated in a particular operation or campaign would not, 
in itself, establish that he engaged in combat with the enemy 
because the terms "operation" and "campaign" encompass both 
combat and non-combat activities.  Id.  Whether or not a 
veteran "engaged in combat with the enemy" must be determined 
through recognized military citations or other supportive 
evidence.  No single item of evidence is determinative, and 
VA must assess the credibility, probative value, and relative 
weight of each relevant item of evidence.  Id.  The 
claimant's assertions that he engaged in combat with the 
enemy are not ignored, but are evaluated along with the other 
evidence of record.  Id.  However, the claimant's assertions 
that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.

The initial question to be addressed is whether the veteran 
received the requisite military citations or whether there is 
other supportive evidence to establish that the veteran 
"engaged in combat with the enemy."  

The appellant did not receive any award or decoration that 
would provide "conclusive evidence" that he "engaged in 
combat with the enemy."  While he did receive the Korean 
Service medal, and Presidential Unit Citation he did not 
receive any other medal or indication of participation in 
combat such as the Combat Infantry Badge, Purple Heart, or 
"V" devices.  Without such accompanying medals or devices, 
the Korean Service medal is not conclusive evidence of 
combat.  See M21-1, Part VI, paragraph 11.38(b)(1).  

Secondly, there is no supporting evidence that the veteran 
engaged in combat.  The veteran has cited as potential 
stressors the episodes of missing a plane that crashed 
killing everyone aboard; being shot at by Koreans while in a 
small bunker operating some electronic equipment; and having 
a friend killed who had taken his place at a duty assignment.  
While each of these are arguably related to combat, his 
assertions alone are not sufficient, by themselves, to 
establish that these things occurred or that he is a veteran 
of combat.  The veteran also does not assert that he 
witnessed the plane crash or his friend being killed, but 
that he heard about it.

There being no evidence that the veteran was a veteran of 
combat, the preponderance of the evidence is against this 
element of his claim.  Accordingly, there must be 
satisfactory corroboration in order to establish the 
existence of a stressor.  See 38 C.F.R. § 3.304(f).  In this 
case, the veteran's only evidence of his in-service stressors 
is once again limited to his own testimony.  

Significantly, the USASCRUR has been unable to verify any 
claimed stressors.  With respect to the stressors the veteran 
asserted in response to the RO's inquiries, his responses 
lacked the specificity required by the USASCRUR for further 
research.  

Any evidence from the service department or any other 
evidence supporting a description of the event is sufficient 
to establish the occurrence of a stressor.  See M21-1, Part 
III, paragraph 5.14(a).  In this case, the diagnoses of post-
traumatic stress disorder in the record are based on 
unverified stressors provided to the examiner by the veteran.  
As the United States Court of Appeals for Veterans Claims has 
stated, neither the appellant's testimony or after-the-fact 
medical nexus evidence is sufficient "credible supporting 
evidence" of the actual occurrence of an in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  In other words, 
neither the veteran's written and oral statements nor the 
medical opinions of post-traumatic stress disorder based on 
the veteran's history establish the actual occurrence of an 
in-service stressor.  

There has been presented no credible supporting evidence that 
the claimed in-service stressors actually occurred.  The 
Board finds the veteran's own accounts of his stressors to be 
contradictory and overblown, and therefore lacking in 
credibility.  He has asserted on several occasions that a 
plane with his squadron had crashed and everyone was killed 
and that his best friend in Korea was killed, but he could 
not remember their names.  The veteran has been found on more 
than one VA examination to be an unreliable historian.  Given 
the unreliability of the veteran's accounts and the lack of 
any supportive documentation of the occurrence of the 
stressors, the preponderance of the evidence is against 
establishing any stressor in service.

The Board recognizes, however, that one of the incidents in 
service offered by the veteran as a stressor is non-combat 
related and concerns a prolonged medical intervention in 
service for a ruptured appendix including complications in 
its treatment.  Notably, the veteran's service medical 
records document this treatment and demonstrate that the 
veteran became hysterical during it.  The Board also 
recognizes that the claims file contains two medical records 
in which post-traumatic stress disorder was offered as a 
diagnosis.  These were the April 1993 VA examination report, 
and a May 1999 physician's certification for the U. S. 
Department of Education.  

Assuming without deciding that the medical treatment in 
service for a ruptured appendix would meet Category A of DSM-
IV Criteria, and that it is a verified in-service stressor, 
and assuming without deciding that the April 1993 VA 
examination report contains a diagnosis of post-traumatic 
stress disorder based upon DSM-IV, the veteran's claim for 
service connection must still be denied.  Significantly, the 
diagnosis of post-traumatic stress disorder in April 1993 was 
not linked to the non-combat related ruptured appendix 
treatment in service, but to the unverified combat-related 
stressors offered by the veteran during that examination.  
Further, the May 1999 physician's certification for the U. S. 
Department of Education that contained a notation of post-
traumatic stress disorder failed to note any potential in-
service stressors, verified or otherwise.  

In the absence of diagnosis that is based on verifiable 
stressors, therefore, the Board is constrained to deny the 
veteran's claim for service connection for post-traumatic 
stress disorder.  The preponderance of the evidence is 
against the claim.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule.  See 38 U.S.C.A. § 5107(b)(West Supp. 2001); 
38 C.F.R. § 3.102 (2001).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

